                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION


 NATOSHIA TAMEKA ALLEN,                         )
                                                )
                      Plaintiff                 )
                                                )
 vs.                                            )           JUDGMENT IN A CIVIL CASE
                                                )             CASE NO. 7:18-CV-160-RN
 COMMISSIONER OF SOCIAL                         )
 SECURITY,                                      )
                                                )
                      Defendant.                )



Decision by Court.

IT IS ORDERED, ADJUDGED, AND DECREED that the Court hereby awards Plaintiff
$4,505.74 in attorney’s fees under the Equal Access to Justice Act (28 U.S.C. § 2412(c) and (d)),
paid to Plaintiff’s attorney if there is no debt that is subject to offset under the Treasury Offset
Program (31 U.S.C. § 3716). If there is such a debt any fee remaining after offset will be payable
to Plaintiff and delivered to Plaintiff’s attorney.



This Judgment filed and entered on October 4, 2019, and copies to:
Russell R. Bowling (via CM/ECF electronic notification)
Cassia W. Parson (via CM/ECF electronic notification)
Mark J. Goldenberg (via CM/ECF electronic notification)



 October 4, 2019                                          Peter A. Moore, Jr.
                                                          Clerk of Court



                                                    By:
                                                          Deputy Clerk
